Citation Nr: 1325194	
Decision Date: 08/08/13    Archive Date: 08/13/13

DOCKET NO.  09-01 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left shoulder disability.

2.  Entitlement to service connection for a skin disease, to include seborrheic dermatitis.

3.  Entitlement to service connection for a cervical spine disability.

4.  Entitlement to service connection for a nasal disability, to include rhinitis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to January 1969.  He also served with the Air Force Reserve from 1980 to 1997.

These matters initially came before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO denied the Veteran's petition to reopen claims of service connection for a left shoulder disability, seborrheic dermatitis, cervical spondylosis C4-5, C5-6, and C6-7 with right cervical radiculopathy, and rhinitis as new and material evidence had not been submitted.

The Veteran testified before a Veterans Law Judge at a February 2011 Board hearing in Washington, DC.  A transcript of that hearing has been associated with his claims folder.

In June 2011, the Board granted the Veteran's petition to reopen the claims of service connection for a cervical spine disability and a nasal disability and remanded the underlying claims for further development.  The Board also determined that a substantive appeal with respect to a February 2006 rating decision which denied entitlement to service connection for a left shoulder disability and a skin disease was not timely filed.  Thus, the February 2006 decision was final and the Board characterized the left shoulder and skin claims currently on appeal as whether new and material evidence had been received to reopen those claims.  These issues were also remanded by the Board for further development in June 2011.

New and material evidence would ordinarily be required to reopen the claims of service connection for a left shoulder disability and a skin disease under the circumstances described above.  38 U.S.C.A. § 5108 (West 2002).  However, when VA receives relevant service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will adjudicate the claim without regard to the prior decision.  38 C.F.R. § 3.156(c)(1) (2012).

As relevant service personnel records have been added to the record since the February 2006 decision, the Board will adjudicate the claims of service connection for a left shoulder disability and a skin disease on a de novo basis.  Therefore, these issues have been re-characterized as listed above.

In May 2013, the Board sent the Veteran a letter informing him that the Veterans Law Judge who had conducted the February 2011 hearing was no longer employed at the Board and asked him to indicate whether he wanted to attend a new hearing. The Veteran responded that he did not wish to have another hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical opinion in a claim for service connection when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon, 20 Vet. App. at 83.

Once the Secretary undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

In this case, medical records reveal that the Veteran has been diagnosed as having various left shoulder disabilities.  For example, an August 2011 MRI report from Alabama Orthopaedic Specialists, P.A. includes diagnoses of a large complete tear of the left rotator cuff involving the supraspinatus tendon and mild acromioclavicular joint hypertrophy.  Also, an August 2010 VA Agent Orange program note includes a diagnosis of seborrhic keratosis and skin tags in the facial area.  Thus, there is competent evidence of a current left shoulder disability and a current skin disease.

The Veteran's service treatment records for the period of service from January 1966 to January 1969 are unavailable.  He claims that his left shoulder was injured during that period of service while he was stationed in Vietnam.  He has reported that he was escaping an approximately 40 foot high watchtower due to incoming enemy fire and that he injured his shoulder after falling from the tower.  Left shoulder symptoms have reportedly continued in the years since that time.  Also, the Veteran contends that he has experienced redness and scaling of his skin ever since his return from Vietnam and he believes that such skin problems are due to herbicide exposure in Vietnam.

In an October 2012 letter, Steven Mackey, M.D. opined that the Veteran's diagnosed seborrheic dermatitis "could possibly be related" to exposure to herbicides in service, but that there was no test that could absolutely confirm or deny the existence of such a relationship.

In sum, there is competent evidence of a current left shoulder disability and a current skin disease, reported herbicide exposure and a left shoulder injury in service, and reports of a continuity of left shoulder and skin symptomatology in the years since service which suggests that the current left shoulder disability and skin disease may be related to service.  Also, there is a medical opinion that the current skin disease may be related to herbicide exposure in service.  However, this opinion is equivocal.  In light of this evidence, VA's duty to obtain examinations as to the etiology of the Veteran's current left shoulder disability and current skin disease is triggered.  Such examinations are needed to obtain medical opinions as to whether the current left shoulder disability and current skin disease are related to service.

With respect to the claim of service connection for a nasal disability, the Veteran contends that he broke his nose in service due to the fall from a tower in Vietnam.  His nose was subsequently packed with gauze and he has reportedly experienced nasal symptoms (including right nostril blockage) ever since service.

The Veteran was afforded a VA examination in August 2011 to assess the nature and etiology of his current nasal disability and he was diagnosed as having chronic rhinitis and septal deviation.  The physician who conducted the examination opined that the Veteran's chronic rhinitis was not related to his service in Vietnam.  He did not provide any further explanation or reasoning for this opinion.

In January 2013, a VA physician reviewed the Veteran's claims file and opined that it was not likely ("less likely than not") that his chronic rhinitis was incurred or caused by service.  She explained that the Veteran had not supplied any additional documentation or clinical information to support a reconsideration of his claim.  The physician was in full agreement with the prior denials to "connect an etiology and/or nexus" of the Veteran's chronic rhinitis to his active duty service due to a lack of objective clinical documentation and his inability to provide additional supportive medical information.

The August 2011 opinion is insufficient because it is not accompanied by any specific explanation or reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).

The January 2013 opinion is also inadequate because it appears to be entirely based on a lack of objective clinical evidence of nasal problems in the Veteran's service treatment records and it does not reflect consideration of his reports of a nasal injury in service and of a continuity of symptomatology in the years since service.  In this regard, a medical opinion based solely on the absence of documentation in the record is inadequate and a medical opinion is inadequate if it does not take into account the Veteran's reports of symptoms and history (even if recorded in the course of the examination).  Dalton v. Peake, 21 Vet. App. 23 (2007).

Additionally, neither the August 2011 opinion nor the January 2013 opinion addressed the Veteran's diagnosed septal deviation.  Thus, a remand is also necessary to obtain a new opinion as to the etiology of the Veteran's current nasal disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012); see 38 C.F.R. § 19.9 (2012).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A July 2011 letter from a physician at Mulberry Medical Associates, P.C. in Montgomery, Alabama (Mulberry) reflects that the Veteran had received treatment at that facility for his left shoulder, cervical spine, and nasal disabilities.  There are no treatment records from this facility in the claims file or among the Veteran's paperless records in the Virtual VA system.  Also, the agency of original jurisdiction (AOJ) requested and received records pertaining to treatment for left shoulder and cervical spine disabilities from Dr. Davis/Alabama Orthopaedic Specialists, P.A. in Montgomery, Alabama (Alabama Orthopaedic).  A March 2012 examination report from that facility indicates that the Veteran was to be scheduled for a vascular study due to his upper extremity symptoms and that he was to be re-examined following that study.  A vascular study was performed at Jackson Hospital in March 2012, but there are no additional treatment records from Dr. Davis/Alabama Orthopaedic in the claims file.  Furthermore, a March 2011 examination report from Montgomery Otolaryngology reveals that the Veteran was scheduled for followup treatment for his nasal disability in one month.  There are no more recent treatment records from that facility in the claims file.        

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional relevant treatment records from the above identified treatment providers.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

In its June 2011 remand, the Board instructed the AOJ to readjudicate the claims of service connection for a left shoulder disability and a skin disease and, if the claims were not granted, to issue a supplemental statement of the case.  Additional relevant evidence pertaining to these claims was received following the most recent statement of the case dated in December 2009.  Although a supplemental statement of the case was issued in January 2013, it did not include the issues of entitlement to service connection for a left shoulder disability and a skin disease, as instructed by the Board.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  Stegall v. West, 11 Vet. App. 268, 271 (1998). Where a remand order of the Board is not complied with, the Board itself errs in failing to insure compliance.  Id. at 270-71.  As additional evidence pertaining to the claims of service connection for a left shoulder disability and a skin disease was received subsequent to the December 2009 statement of the case and was not considered by the AOJ in accordance with the Board's remand, the Board is compelled to again remand these claims for compliance with the instructions in its June 2011 remand.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall ask the Veteran to complete authorizations for VA to obtain all records of his treatment for a left shoulder disability, a skin disease, a cervical spine disability, and a nasal disability from Dr. Davis/Alabama Orthopaedic Specialists, P.A. dated from March 2012 through the present, Montgomery Otolaryngology dated from March 2011 through the present, and Mulberry Medical Associates, P.C.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the claims file.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the etiology of all current left shoulder disabilities.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current left shoulder disability identified (i.e. any left shoulder disability diagnosed since January 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current left shoulder disability had its onset in service, had its onset in the year immediately following service (in the case of any current arthritis), is related to the Veteran's reported shoulder injury due to a fall from a tower in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all left shoulder disabilities diagnosed since January 2008, the Veteran's reported left shoulder injury due to a fall from a tower in service, and his reports of a continuity of left shoulder symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report a left shoulder injury in service, his symptoms, and history, and such statements by the Veteran (including those concerning a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity thereof, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for left shoulder problems in the Veteran's service treatment records or for many years after service cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the etiology of all current skin diseases.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current skin disease identified (i.e. any skin disease diagnosed since January 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current skin disease had its onset in service, is related to the Veteran's reported herbicide exposure in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all skin diseases diagnosed since January 2008, the Veteran's reported herbicide exposure in service, and his reports of a continuity of skin symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report potential herbicide exposure in service, his symptoms, and history, and such statements by the Veteran (including those concerning a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity thereof, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for skin problems in the Veteran's service treatment records or for many years after service cannot, standing alone, serve as the basis for a negative opinion.)

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to assess the etiology of all current nasal disabilities.  All indicated tests and studies shall be conducted. 

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

With respect to each current nasal disability identified (i.e. any nasal disability diagnosed since January 2008), the examiner shall answer the following question:

Is it at least as likely as not (50 percent probability or more) that the current nasal disability had its onset in service, is related to the Veteran's reported nasal injury due to a fall from a tower in service, or is otherwise the result of a disease or injury in service?

In formulating the above opinion, the examiner must acknowledge and comment on all nasal disabilities diagnosed since January 2008, the Veteran's reported nasal injury due to a fall from a tower in service, and his reports of a continuity of nasal symptomatology in the years since service.

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report a nasal injury in service, his symptoms, and history, and such statements by the Veteran (including those concerning a continuity of symptomatology in the years since service) must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms or continuity thereof, the examiner must provide a reason for doing so.  (The absence of evidence of treatment for nasal problems in the Veteran's service treatment records or for many years after service cannot, standing alone, serve as the basis for a negative opinion.)
If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, 23 Vet. App. at 389.  (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

5.  The AOJ shall review the examination reports to ensure that they contain the information and opinions requested in this remand and are otherwise complete.

6.  If any benefit on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence (including the evidence pertaining to the claims of service connection for a left shoulder disability and a skin disease received since the December 2009 statement of the case).  After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


